UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       12/30/2019
------------------------------------------------------X
DAVID S. OWENS,                                       :
                                                      :
                           Plaintiff,                 :       ORDER
                                                      :
         -v-                                          :       19-CV-10213 (GBD) (JLC)
                                                      :
POLICE DEPARTMENT OF                                  :
NEW YORK CITY, et al.                                 :
                                                      :
                           Defendants.                :
------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

      By letter dated December 18, 2019, Mr. Owens requested that his case be
adjourned for an indefinite period of time as he attempts to find an attorney to
represent him. Dkt. No. 13. The Court construes the letter as a request for an
extension of time to move forward with his case. To date, no defendant has
appeared. The Court will therefore give Mr. Owens until March 31, 2020 to secure
counsel. If additional time is needed, another request may be made at that time.
      In his December 18 letter, Mr. Owens also requested that Judge Daniels
preside over the case. By Order of Reference dated December 2, 2019, Judge
Daniels referred this case to me for general pretrial supervision and a report and
recommendation on any dispositive motion. Dkt. No. 8. However, Judge Daniels
remains the trial judge and ultimate decision-maker in resolving this case.
        SO ORDERED.

Dated: December 30, 2019
       New York, New York




A copy of this Order has been mailed
to the following:

David S. Owens
18-A-2545/5325148y
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13024
                                                          1
